COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-08-064-CR
 
 
DONNA KAY GUFFEY                                                           APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Donna Kay Guffey
pled guilty or nolo contendere to forgery by possession of a check with intent
to pass and was placed on deferred adjudication community supervision.  At a later point, pursuant to a plea bargain
and her pleas of true to the State=s allegations set out in its amended petition to adjudicate, the trial
court adjudicated her guilty of the offense and sentenced her to ten months= confinement in the State Jail Division of the Texas Department of
Criminal Justice.  Appellant filed a
timely notice of appeal.
The trial court=s certification states that this is a plea-bargained case, that
Appellant has no right to appeal, and that she has waived the right of
appeal.  Accordingly, we informed
Appellant=s appointed
counsel by letter on February 29, 2008, that this appeal was subject to
dismissal unless Appellant or any party showed grounds for continuing it on or
before March 10, 2008.[2]  We received no response.  We therefore dismiss this appeal.[3]
 
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and
GARDNER, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: 
April 24, 2008




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 25.2(a)(2), 25.2(d).


[3]See Tex. R. App. P. 25.2(d), 43.2(f).